internal_revenue_service p o box cincinnati oh - number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x name of grant program dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will offer grant making programs under sec_4945 called x you will award research_and_development grants to qualified applicants on a rolling application basis the purpose of which is to further the grantees’ innovative scientific and technical projects that advance important scientific and technical advancement but which are at such a basic or theoretical stage that they do not attract industry funding your grants will be of two types under the first type you will make grants to qualified individuals start-up and early stage companies in support of scientific research projects developed outside traditional universities and major corporations you will accept applications from individuals and companies for project-specific funding grantees will be required to publish the results of the research in a form available to the interested public either currently or within a reasonably short time after completion of the project if patent rights are involved publication may be delayed pending a reasonable opportunity to establish patent rights you anticipate that the grantees will retain the intellectual_property rights arising out of the project and you may or may not seek a license to use the results of the work under the second type you will make grants to qualified individuals start-up and early stage companies in support of scientific research projects developed outside traditional universities and major corporations except the grantee will not be required to publish the results the arrangement may be preferred in circumstances where you determine that the outcome of the research may benefit the public more effectively if owned by you rather than made publicly available in published form in these circumstances the grantee will be required to assign any resulting intellectual_property to you the grantees will be paid a reasonable royalty for their work you will in these circumstances exercise expenditure_responsibility and will own and license the assets exclusively in the public interest qualified applicants are scientists engineers inventors start-up and early-stage companies who are interested in pursuing important scientific research_and_development of advanced technologies with the potential to have a significant impact on humanity in support of your charitable purposes the application process includes an online application form the applicant will be required to submit a proposal including and outline of the proposed project the applicant’s background and or training the possible results of the research the required resources and a budget for the proposed project the application will be reviewed by at least three independent members of a scientific review board comprised of a volunteer group of qualified scientists engineers and other experts capable of reviewing and assessing the merits of the proposals and the qualifications of the applicants after completing their assessment the reviewers will make recommendations regarding funding of the proposals to your advisory board comprised of members of your board_of directors and others selected by the board_of directors with the required expertise the advisory board will consider the evaluations and make the final_determination regarding funding the grants the successful applicant will then enter into a written_agreement with you which will ensure that your charitable and scientific purposes are furthered by the grantee the selection committee will consist of an advisory board comprised of the board_of directors and members of the scientific and technology community selected by your board no members of the board_of directors the advisory board or the scientific review board nor any other individuals will derive a private benefit either directly or indirectly from the selection of any grantees over others the members of the advisory board will select recipients on an objective and nondiscriminatory basis your employees members of the board_of directors members of the advisory board or the scientific review board or persons related to them by blood or marriage will not be eligible for the grants in addition any entity which either a has as an investor lender or owner or b is employing or retaining any of your employees or member of the board_of directors the advisory board or the scientific review board or persons related to them by blood or marriage in any capacity will not be eligible for the grants the board will conduct a pre-grant inquiry based on an applicant’s written proposal or application grant recipients will be required to sign a grant agreement agreeing to use the funds only for the purposes of the grant to return any funds no so expended and to submit reports at the conclusion of the grant period expenditure reports will be required at least semi-annually detailing the grantee’s name and address the date and amount of the grant purpose of the grant an accounting detailing the amounts spent and the purpose of each expenditure and a statement of whether any portion of the grant has been diverted from the purposes for which the grant was made the grant agreement will require that grant proceeds not be used for prohibited purposes ie activities prohibited under sec_4945 and payments to any individual or organization unless specifically described in the grant agreement expenditures_for any purpose other than one specified in internal_revenue_code sec_170 or provide support to any person or entity that engages in violent or terrorist activities the grant recipient will be required to maintain records and make such records available to you upon reasonable notice ifa recipient of a grant is found to have violated the terms of the grant agreement you will take legal action to recover the amount of the grant from the recipient you may interview grant recipients or require them to report or make presentations about the progress of their work failure to issue a report or any apparent misuse of funds will be promptly investigated and further disbursements if any will be held until the completion of any investigation you will take all reasonable and necessary steps to recover grant funds and ensure restoration of funds and their dedication to the purposes the grant funds are financing as part of the due diligence investigation in compliance with the comprehensive and sustained campaign against terrorist financing under executive orders and you will check names of potential grant recipients against the ofac list published by the united_states government as well as utilize the commercial website at http instantofac com as a cross-check to the ofac list you intend to fully comply with such executive orders to prevent grants to foreign recipients being diverted to support terrorism further you believe that the pre-grant inquiry and reporting requirements detailed will prevent grants to foreign recipients from being diverted to support terrorism or other non-charitable activities and will adequately provide for recovery by you in the unlikely event that any grant funds appear to be diverted to impermissible purposes upon accepting the grant the grantee must a begin the agreed upon scope of work within months b maintain open and ongoing dialogue with you c fulfill all the terms of the grant agreement and d report quarterly on progress toward agreed upon milestones to achieve a specific objective there is no geographic limitation on eligible applicants except that applicants from countries for which united_states law prohibits their participation in such programs are not eligible there is no limitation or restriction in the selection criteria on the basis of religion national or ethnic origin or other illegally discriminatory bases however all eligible applicants who are natural persons must be at least years of age you will maintain records which will include the following a information used to evaluate the qualification of potential grantees including any recommendations b identification of the grantees including any relationship of any grantee to you c the amount and purpose of each grant and all requirements imposed on the grantee with respect thereto d all grantee reports and other follow-up data obtained in administering your grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations
